     Case: 1:19-cv-03127 Document #: 23 Filed: 07/29/19 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Curtis Saunders
                          Plaintiff,
v.                                              Case No.: 1:19−cv−03127
                                                Honorable Harry D. Leinenweber
Sunrun, Inc.
                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 29, 2019:


       MINUTE entry before the Honorable Harry D. Leinenweber: A notice of
voluntary dismissal having been filed, this case is hereby closed. Civil case terminated.
Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
